In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 21-734V
                                   Filed: February 24, 2022

* * * * * * * * * * * * * *
HANNAH CLARK,             *
                          *                                Voluntary Dismissal; Influenza (“flu”)
         Petitioner,      *                                Vaccine; Shoulder Injury
                          *                                Related to Vaccine Administration
v.                        *                                (“SIRVA”).
                          *
SECRETARY OF HEALTH       *
AND HUMAN SERVICES,       *
                          *
         Respondent.      *
* * * * * * * * * * * * * *

Hannah Clark, Pro se, Botavia, OH, for petitioner.
Alexis Babcock, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                            ORDER CONCLUDING PROCEEDINGS1

Roth, Special Master:

        On January 12, 2021, petitioner filed a petition for Vaccine Compensation in the National
Vaccine Injury Compensation Program (“the Program”).2 Petitioner alleged that an influenza
(“flu”) vaccine she received on December 15, 2020 caused her to suffer a shoulder injury related
to vaccine administration (“SIRVA”). The information in the record, however, does not show
entitlement to an award under the Program.


1
 Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision will
be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the
Act”). Hereafter, individual section references will be to 42 U.S.C. § 300aa of the Act.
        In response to an order for petitioner to obtain counsel, petitioner advised via email that
she no longer wished to pursue her claim. See Attachment 1. Petitioner was ordered to file a Motion
to Dismiss or Notice of Voluntary Dismissal by December 2, 2021. Scheduling Order, ECF No.
14.

       On November 24, 2021, petitioner advised that she mailed a Notice of Voluntary Dismissal
via USPS mail. See Attachment 2. However, this mailing has not been received by the Court after
several months.

      On February 23, 2022, petitioner confirmed in a PDF and email communication to
chambers, copying respondent’s counsel, that she requests that her petition be dismissed. See
Attachment 3.

       Petitioner’s written communication is interpreted by the Court as a notice of voluntary
dismissal under Vaccine Rule 21(a). Therefore, this case is dismissed without prejudice.

       This Order hereby notifies the Clerk of Court that proceedings “on the merits” of this
petition are now concluded, but no judgment “on the merits” should be entered by the
Clerk’s office.

       IT IS SO ORDERED.

                                                     s/ Mindy Michaels Roth
                                                     Mindy Michaels Roth
                                                     Special Master




                                                2